Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:  The prior art by Shigmatsu Publication No. US 2016/0351327 discloses a lightning and overvoltage protection device for data networks, telephony, electroacoustic installations or bus systems, having at least two grid-side input terminals [Fig. 5, terminals PI, P2] and at least two output terminals [Fig. 5, output terminals P3, P4], to which the load to be protected can be connected, also having a TVS [Fig. 5, Dg1] connecting the input terminals and an inductance [Fig. 5, LI, L2] between the particular input and output terminal, wherein the inductances are in the form of current-compensated inductors with a core and a primary winding (LI) and a secondary winding (L2), wherein the load current flows through the windings (LI, L2) in different directions, with the result that the respective magnetic fields cancel each other and, in the case of transient overvoltages. 
However, the prior art does not disclose a gas discharge surge arrester; and that the arising surge current is conducted past one of the two windings by means of a switching device which then closes, in such a way that the core reaches saturation through the current-carrying winding and the coupling between the windings is cancelled, with the result that no voltage is built up 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836